DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10888377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical element in independent claims 1 and 11 and their dependent claims; structure found in e.g. instant specification p. 30 paragraph 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 12/9/2021.

The application has been amended as follows: 
Claim 10 (Currently Amended) The catheter of claim 1, wherein said laser radiation is configured to heat the area to a temperature above 45°C.
Claim 13 (Currently Amended) The system of claim 14, further comprising a controller configured to determine the pressure exerted by the at least one pressure-inducing element.
Claim 16 (Canceled).

Reasons for Allowance
Claims 1-15, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, a laser transmitting element coupled with the catheter body and configured to emit a laser beam having a beam diameter in a range of 1-20mm in a first direction parallel to a longitudinal axis of said catheter body; 
an optical element configured to direct the beam to be essentially perpendicular to the longitudinal axis of the laser emitting device and to focus the beam a target area below a mucosal layer of the wall of the organ, wherein the optical element is rotatable so as to focus the laser beam to a plurality of circumferentially spaced apart targets area around the wall of the organ; wherein the focused laser beam has a beam diameter of less than 1mm at focal length in a range of 2-25 mm; and wherein the optical element is optically arranged so that the focused laser beam exceeds an ablation threshold in the submucosal layer of the organ, while being below the ablation threshold in the organ’s muscularis layer; and wherein the focused laser beam is configured to ablate an area of the submucosal layer including neurons, while maintaining functional activity of the mucosal layer and muscle tissue around the area.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 11 when taken as a whole, comprising, in addition to the other recited claim elements, a laser transmitting element 
an optical element configured to direct the beam to be essentially perpendicular to the longitudinal axis of the laser emitting device and to focus the beam a target area below a mucosal layer of the wall of the organ, wherein the optical element is rotatable so as to focus the laser beam to a plurality of circumferentially spaced apart targets area around the wall of the organ; wherein the focused laser beam has a beam diameter of less than 1mm and a focus depth in the range of tens of microns; and wherein the optical element is optically arranged so that the focused laser beam exceeds an ablation threshold in the submucosal layer of the organ, while being below the ablation threshold in the organ’s muscularis layer; and wherein the focused laser beam is configured to ablate an area of the submucosal layer including neurons, while maintaining functional activity of the mucosal layer and muscle tissue around the area.
The closest prior art of record is Lane (US 20140074077 A1) and Kittrell (US 5693043 A) of record and Islam (US 20110306956 A1; issued as US 9066736 B2) now made of record. Lane teaches the use of a laser catheter for the gastrointestinal tract in which there is a rotatable optical element that can be focused (Fig. 5B; Fig. 5D, 18; [0045]) and targeting different tissue layers within intestine ([0055]). However, Lane's teaching of this targeting tissue layers is based on use of different absorption characteristics of the tissue based on wavelength ([0055]) and not a focusing lens that focuses the laser beam to a target tissue as claimed. Kittrell teaches focusing lens within a catheter for directing laser in a blood vessel but does not teach the focal length 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792